   Case 20-22300-GLT          Doc 31Filed 02/03/21 Entered 02/03/21 16:28:44                Desc Main
                                   Document      Page 1 of 2
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re: Lawrence Maglin, Debtor                        :      Bankruptcy No. 20-22300
                                                      :      Chapter 13
Lawrence Maglin, Movant                               :
                                                      :
                v.                                    :      Re: Claim 3-1
                                                      :
SMS Financial P, Inc.,                                :
                      Respondent                      :



                                        OBJECTION TO CLAIM

        Lawrence Maglin, Debtor, by and through his attorney, Shawn N. Wright, Esquire, hereby moves

this Court in objection to the Claim of SMS Financial P, Inc., and in support of this objection, the Debtor

states as follows:

    1. The Debtor, Lawrence Maglin filed a Petition for Bankruptcy in this case on August 3, 2020.

    2. The Debtor is an owner by the entireties with his wife of a residential property situate at 3416

        Beechwood Boulevard, Pittsburgh, PA 15217 (hereafter, “the Property”).

    3. The Respondent filed a Proof of Claim on August 18, 2020 at Claim No. 3-1, describing said claim

        as “secured by a lien on property,” identifying the Property by address and attaching a Mortgage

        Proof of Claim Attachment which consisted, inter alia, of copies of the mortgage note and the

        mortgage.

    4. The Respondent’s characterization of the claim as “secured” is incorrect, because it is unsecured as

        to one of the owners by the entireties of the subject Property.

        Wherefore the Debtor objects to the characterization of this claim as “secured” and further requests

that the Respondent’s proof of claim be deemed fully unsecured.

                                                          Respectfully submitted,



                                                          /s/Shawn N. Wright
                                                          Shawn N. Wright, Esquire
                                                          Counsel for Debtor
                                                          7240 McKnight Road
Case 20-22300-GLT   Doc 31   Filed 02/03/21 Entered 02/03/21 16:28:44   Desc Main
                             Document Pittsburgh,
                                          Page 2 ofPA 2 15237
                                         (412) 920-6565
                                         Pa. I.D. No. 64103
                                         shawn@shawnwrightlaw.com
